Digitally signed by
                                                                             Reporter of Decisions
                            Illinois Official Reports                        Reason: I attest to the
                                                                             accuracy and
                                                                             integrity of this
                                                                             document
                                    Appellate Court                          Date: 2017.10.19
                                                                             14:10:00 -05'00'




      Plowman v. Department of Children & Family Services, 2017 IL App (1st) 160860



Appellate Court        MICHAEL         PLOWMAN,         Plaintiff-Appellant,  v. THE
Caption                DEPARTMENT OF CHILDREN AND FAMILY SERVICES and
                       GEORGE H. SHELDON, in His Official Capacity as Acting Director
                       of Children and Family Services, Defendants-Appellees.



District & No.         First District, Sixth Division
                       Docket No. 1-16-0860



Filed                  July 28, 2017
Rehearing denied       August 29, 2017



Decision Under         Appeal from the Circuit Court of Cook County, No. 15-CH-7703; the
Review                 Hon. Neil H. Cohen, Judge, presiding.



Judgment               Affirmed.


Counsel on             Bruce A. Slivnick, of Deerfield, for appellant.
Appeal
                       Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
                       Solicitor General, and Janon E. Fabiano, Assistant Attorney General,
                       of counsel), for appellees.
     Panel                    JUSTICE CUNNINGHAM delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Hoffman and Justice Delort concurred in the
                              judgment and opinion.



                                               OPINION

¶1         The plaintiff, Michael Plowman, appeals from an order of the circuit court of Cook County
       that affirmed a final administrative decision of the Department of Children and Family
       Services (DCFS) denying his request to expunge an indicated finding of neglect that was
       entered against him pursuant to the Abused and Neglected Child Reporting Act (Reporting
       Act) (325 ILCS 5/1 et seq. (West 2014)). On appeal, he contends that (1) DCFS exceeded its
       rulemaking authority in promulgating the regulation upon which its indicated finding of
       neglect was based, (2) the findings of the administrative law judge (ALJ) were against the
       manifest weight of the evidence, and (3) the ALJ’s determination that he was neglectful was
       clearly erroneous. For the reasons that follow, we affirm.
¶2         The following factual recitation is taken from the pleadings, testimony, and exhibits of
       record.
¶3         The plaintiff and L.D., who were never married, are the parents of the minor children Mo.
       D., V.D., and Ma. D. (collectively, the children). On September 1, 2014, the plaintiff called
       DCFS and alleged that, a few days earlier, L.D. threw a knife at V.D. at the family’s house in
       Chicago. Following an investigation, DCFS indicated the plaintiff for neglect based upon the
       existence of an environment injurious to the health and welfare of the children under allegation
       No. 60 from its regulations (89 Ill. Adm. Code 300.Appendix B, amended at 38 Ill. Reg. 13214
       (eff. June 11, 2014)). The plaintiff filed an administrative appeal from that decision, and the
       matter proceeded to a hearing before an ALJ on February 27, 2015.
¶4         At the hearing, DCFS called Ida Lane, a child protection investigator; L.D.; and her niece,
       I.D. Lane testified that she interviewed L.D., Mo. D., V.D., Ma. D., and I.D. and wrote notes
       based upon each interview. During her testimony, she used her notes to refresh her memory
       and they were entered into evidence. Per Lane’s notes and testimony, she met L.D. at the
       family’s house in Chicago on September 2, 2014, and observed fingerprints around her neck,
       scratches on her neck and face, swelling, and bruising on her left upper arm, knees, and thighs.
       According to Lane, L.D. stated that the plaintiff arrived home drunk and attacked her in her
       bedroom on September 1 and also attacked her in the children’s presence a few weeks earlier.
       She showed Lane where the plaintiff “slashed her mattress” and wrote phrases on the walls and
       furniture in the living room, dining room, kitchen, and her bedroom, including “[w]here were
       you last night,” “[b]itch,” “slut,” and “whore.” Lane testified that she took photographs of the
       writing, which were not produced at the hearing. During a subsequent interview, L.D. told
       Lane that V.D. imitated the plaintiff’s conduct by throwing her possessions on the floor,
       pouring water on her clothing, and drawing on her bedroom ceiling.
¶5         Lane interviewed Mo. D., then age 12, at her school on September 2, 2014. According to
       Lane, Mo. D. stated that she “heard about abuse but [had] never seen it.” However, Mo. D. also
       stated that she saw the plaintiff verbally abuse L.D. and “respond physically, usually after

                                                  -2-
       [L.D.] has hit him.” Mo. D. also told Lane that the plaintiff drank three days per week and
       wrote on the walls and furniture. Separately, Lane interviewed Ma. D., then age 5, and V.D.,
       then age 11, at their schools on September 22, 2014. Ma. D. stated that the plaintiff wrote on
       the walls, often starts fights with L.D., and “hit[s] her sometimes but not that much.” V.D.
       stated that his parents “argue all the time” but did “not really” fight.
¶6         Lane interviewed I.D., then age 15, by telephone on October 29, 2014. According to Lane,
       I.D. stated that, on at least six occasions in the summer of 2014, she observed the plaintiff call
       L.D. names, pull her hair, and hit her arms and face. I.D. explained that Mo. D., V.D., and Ma.
       D. each “witnessed their dad fight their mom” and that, on one occasion, the plaintiff got
       drunk, rubbed cat feces on L.D.’s bed, and wrote on the walls of her room. Lane’s notes state
       that she spoke with Mo. D. a second time by telephone a few minutes after interviewing I.D.
       Mo. D. reiterated that the plaintiff drank several nights per week and that “she has seen lots of
       fights” in which the plaintiff struck L.D. first. According to Mo. D., the plaintiff grabbed
       L.D.’s neck, pulled her hair, and threw her into a wall when he was drunk.
¶7         Lane testified that, during her investigation, she did not observe any signs of abuse or
       neglect as to any of the children. At the conclusion of her investigation, she recommended that
       the plaintiff be indicated for neglect based upon “the domestic violence, the volatile
       relationship in the family,” and “the children *** being pulled[ ] *** different ways.”
¶8         L.D. testified that the plaintiff physically abused her on numerous occasions, damaged her
       possessions, and once “dumped water in my closet over my clothing.” One day, in June 2014,
       when L.D. was in bed with her children and I.D., the plaintiff entered the bedroom, hit L.D. in
       the side while Mo. D. or Ma. D. was next to her, grabbed her throat, and punched a hole in the
       closet door. In July 2014, the plaintiff wrote messages on furniture in the living room and
       dining room, the walls of the kitchen and bathroom, and the walls, floor, ceiling, and door of
       L.D.’s bedroom. According to L.D., Mo. D. and I.D. were aware of the writing in the bedroom
       and knew that the plaintiff smeared cat feces on her bed and bedroom floor. L.D.
       acknowledged, however, that the children were not home when the plaintiff attacked her on
       September 1 and that she never pursued criminal charges against him. According to L.D., her
       children and I.D. lived at the family’s house in Chicago at the time of the hearing but the
       plaintiff had forced her out.
¶9         I.D. testified that, during her interview with Lane, the telephone was on “speaker” mode
       and L.D. was “sitting next to me telling me what to say.” I.D. denied telling Lane that she
       witnessed the plaintiff call L.D. names, that any of the children witnessed the plaintiff and L.D.
       fight, or that she was present during physical altercations. I.D. acknowledged, however, that,
       during the summer of 2014, she saw the phrase “[w]here did you sleep last night?” written on a
       vase in the dining room and that she saw the plaintiff write the same words on a bedroom wall.
       Mo. D. was present when the plaintiff wrote on the wall, but I.D. did not know whether she saw
       “what happened” and did not recall whether any of the children commented about the writing.
       I.D. denied seeing the plaintiff consume alcohol or smear cat feces on L.D.’s bed but stated that
       the plaintiff was the only person at the house when the incident occurred.
¶ 10       The plaintiff testified that the children witnessed L.D. attack him “on several occasions”
       but denied that he attacked her in the bedroom while the children were present, attacked her on
       September 1, slashed her mattress, forced her from the house, or drank excessively. He
       admitted that he wrote “[a]re you an asshole or a slut?” in L.D.’s bedroom, “[w]hy did you do
       exactly what you said you wouldn’t do?” in the kitchen, and that he also wrote on furniture in

                                                   -3-
       the living room and dining room. He testified that the writing in the kitchen was “cleaned up
       right away” and that he did not write the messages while he was drunk or while the children
       were present but stated that the children might have seen the writing in L.D.’s bedroom.
¶ 11       On April 6, 2015, the ALJ issued an opinion recommending that the plaintiff’s request for
       expungement be denied. In her opinion, the ALJ reviewed the evidence adduced at the
       plaintiff’s hearing and concluded that he “engaged in a repeated pattern of verbal abuse and
       domestic violence with [L.D.] in the presence of his children and his niece.” The ALJ found
       that I.D.’s testimony lacked credibility because she appeared evasive, uncomfortable, and
       reluctant to testify, did not maintain eye contact, and her prior statements to Lane were
       corroborated by Mo. D., V.D., and Ma. D. According to the ALJ, even if L.D. had coached I.D.
       during the telephone interview, such circumstances “would still be evidence of the injurious
       environment in the home.” The ALJ rejected the plaintiff’s testimony and found that his
       allegations against L.D. did not “justify his behavior” or “diminish the significance of the
       violence in the home.” The acting director of DCFS adopted both the ALJ’s findings of fact
       and her recommendation that the plaintiff’s request for expungement be denied.
¶ 12       The plaintiff timely filed a complaint for administrative review of the DCFS decision in the
       circuit court of Cook County. On February 24, 2016, the circuit court affirmed the DCFS
       decision. This appeal followed.
¶ 13       On appeal, the plaintiff first contends that DCFS exceeded its rulemaking authority by
       providing, in allegation No. 60 from its regulations (89 Ill. Adm. Code 300.Appendix B,
       amended at 38 Ill. Reg. 13214 (eff. June 11, 2014)), that domestic violence that is not directed
       against a child may establish an injurious environment for purposes of an indicated finding of
       neglect.
¶ 14       We briefly set forth the statutory and regulatory framework necessary to understand the
       plaintiff’s argument on appeal. Under the Reporting Act (325 ILCS 5/1 et seq. (West 2014)),
       DCFS maintains a central register of all reported cases of suspected child abuse or neglect. 325
       ILCS 5/7.7 (West 2014). When DCFS investigates a report of neglect, it must determine
       whether the report is “indicated,” “unfounded,” or “undetermined.” 325 ILCS 5/7.12 (West
       2014). A report is “indicated” if “an investigation determines that credible evidence of the
       alleged abuse or neglect exists.” 325 ILCS 5/3 (West 2014). An indicated report must be
       entered in the central register. 325 ILCS 5/7.12 (West 2014).
¶ 15       A person who is subject to an indicated report, like the plaintiff, has the right to an
       administrative appeal and to request that the report be expunged. 325 ILCS 5/7.16 (West
       2014). DCFS has the burden of proof in justifying its refusal to expunge the indicated report
       and must prove that a preponderance of the evidence supports the indicated finding. 89 Ill.
       Adm. Code 336.100(e) (2000). Following the hearing, the ALJ makes a recommendation to the
       DCFS director, who may accept, reject, amend, or return the recommendation. 89 Ill. Adm.
       Code 336.220(a) (2005). The director’s decision is the final administrative decision, review of
       which is governed by the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2014)).
       325 ILCS 5/11.6 (West 2014). Jurisdiction to review final administrative decisions is vested in
       the circuit court, from which a party may appeal to this court. 735 ILCS 5/3-104, 3-112 (West
       2014). This court, however, reviews the decision of the agency and not the circuit court.
       Provena Covenant Medical Center v. Department of Revenue, 236 Ill. 2d 368, 386 (2010).
¶ 16       In this case, DCFS indicated the plaintiff for neglect. Section 3 of the Reporting Act (325
       ILCS 5/3 (West 2014)) defines a “neglected child” as one who, in relevant part, “is subjected to

                                                  -4-
       an environment which is injurious insofar as (i) the child’s environment creates a likelihood of
       harm to the child’s health, physical well-being, or welfare and (ii) the likely harm to the child is
       the result of a blatant disregard of parent or caretaker responsibilities.” Id. “Blatant disregard”
       refers to “an incident where the real, significant, and imminent risk of harm would be so
       obvious to a reasonable parent or caretaker that it is unlikely that a reasonable parent or
       caretaker would have exposed the child to the danger without exercising precautionary
       measures to protect the child from harm.” Id. The statute lists four circumstances that cannot
       serve as the sole basis for a finding of neglect, namely: (1) the child’s parent or caretaker “left
       the child in the care of an adult relative for any period of time”; (2) the child was “relinquished
       in accordance with the Abandoned Newborn Infant Protection Act” (325 ILCS 2/1 et seq.
       (West 2014)); (3) a parent or another person responsible for the child depends upon prayer for
       the treatment of disease; or (4) the child “is not attending school in accordance with the
       requirements of Article 26 of The School Code” (105 ILCS 5/26-1 et seq. (West 2014)). 325
       ILCS 5/3 (West 2014).
¶ 17        Section 4 of the Children and Family Services Act (20 ILCS 505/4 (West 2014)) grants
       DCFS the authority “[t]o make all rules necessary for the execution of its powers.” Pursuant to
       this authority, DCFS has promulgated rules for the enforcement and administration of the
       Reporting Act. See 89 Ill. Adm. Code 300. Relevant to this case, DCFS promulgated Appendix
       B, which describes the specific incidents of harm that must be alleged to have been caused by
       the acts or omissions identified in section 3 of the Reporting Act before DCFS will accept a
       report of child neglect. 89 Ill. Adm. Code 300.Appendix B, amended at 38 Ill. Reg. 13214 (eff.
       June 11, 2014). The regulations categorize the incidents of harm into numbered “allegations.”
       The allegation at issue in this case, allegation No. 60, addresses the existence of an
       environment injurious to the health and welfare of children. Id.
¶ 18        Per the regulations, an injurious environment exists when “a child’s environment creates a
       likelihood of harm to the child’s health, physical well-being or welfare and *** the likely harm
       to the child is the result of a blatant disregard of parent or caretaker responsibilities.”
       (Emphasis omitted.) Id. The regulations provide that “[t]his allegation shall be used when the
       type or extent of harm is undefined but the totality of circumstances, including inculpatory and
       exculpatory evidence, leads a reasonable person to believe that the child’s environment may
       likely cause harm to the child’s health, physical well-being or welfare due to the parent’s or
       caretaker’s blatant disregard.” Id. This allegation also applies “when there are conditions that
       create a real, significant and imminent likelihood of harm to the child’s health, well-being or
       welfare (i.e., domestic violence, intimidation ***) and the parent or caretaker blatantly
       disregarded his/her parental responsibility by failing to exercise reasonable precautionary
       measures to prevent or mitigate the imminent risk of moderate to severe harm.” Id. To
       determine the existence of an injurious environment, the regulations include a nonexhaustive
       list of “circumstances that may create real, significant and imminent risk of moderate to severe
       harm.” Id. These circumstances include, in relevant part, “situations that place a child at
       substantial risk of harm due to the effects of being subjected to participation or the witnessing
       of the use of physical force or restraint of another.” Id.
¶ 19        Here, the plaintiff contends that section 3 of the Reporting Act (325 ILCS 5/3 (West 2014))
       does not contemplate that domestic violence between adults constitutes an injurious
       environment for children and that, because allegation No. 60 “implicates domestic violence
       not involving *** children,” the rule is void.

                                                    -5-
¶ 20        Initially, DCFS argues that the plaintiff waived his voidness challenge because he did not
       raise the issue during administrative proceedings. We disagree. An administrative agency “is a
       purely statutory creature and is powerless to act unless statutory authority exists.” LVNV
       Funding, LLC v. Trice, 2015 IL 116129, ¶ 31. As such, a decision entered by an agency that
       lacks the authority to act is void and may be attacked at any time. Mitchell v. State, 2016 IL
       App (1st) 141109, ¶ 19. Therefore, we consider whether allegation No. 60 from DCFS’s
       regulations is void for exceeding the agency’s authority to enforce and administer the
       Reporting Act.
¶ 21        “The scope of powers conferred on an administrative agency by its enabling legislation is a
       question of statutory interpretation which we review de novo.” Julie Q. v. Department of
       Children & Family Services, 2013 IL 113783, ¶ 20. The purpose of statutory interpretation is
       to determine the legislative intent, which is best demonstrated by the statutory language, given
       its plain and ordinary meaning. Nowak v. City of Country Club Hills, 2011 IL 111838, ¶ 11.
       “Where a statute is ambiguous, *** courts will give substantial weight and deference to an
       interpretation by the agency charged with the administration and enforcement of the statute.”
       Commonwealth Edison Co. v. Illinois Commerce Comm’n, 2014 IL App (1st) 132011, ¶ 20.
       When the legislature’s intent is evident from the clear and unambiguous language of the
       statute, however, courts “will enforce it as written and will not read into it exceptions,
       conditions, or limitations that the legislature did not express.” In re A.A., 2015 IL 118605, ¶ 21.
¶ 22        Turning to section 3 of the Reporting Act, the statute unambiguously requires that two
       conditions must exist in order to support a finding that a child is neglected due to an injurious
       environment. First, the child must be subject to an environment that creates “a likelihood of
       harm to the child’s health, physical well-being, or welfare.” 325 ILCS 5/3 (West 2014).
       Second, the likely harm to the child must result from “a blatant disregard of parent ***
       responsibilities.” Id. By its plain language, the Reporting Act identifies only four
       circumstances that cannot serve as a basis for a finding of neglect, namely, when the child is
       left in the care of an adult relative, the child is relinquished according to law, a parent depends
       upon prayer for the treatment of disease, or the child does not attend school in accordance with
       the School Code. Id. None of these exceptions apply in the present case, and living in an
       atmosphere of domestic violence is undoubtedly injurious to a child’s welfare. Thus, the plain
       and unambiguous language of the statute refutes the construction proposed by the plaintiff,
       namely, that domestic violence between adults cannot result in an injurious environment that
       would support an indication of neglect. Such an interpretation would require this court to read
       into the Reporting Act a condition or limitation that the legislature did not express, which this
       court cannot do. See In re A.A., 2015 IL 118605, ¶ 21. Therefore, we reject the plaintiff’s
       reading of section 3 of the Reporting Act, and find that DCFS did not exceed its authority by
       providing, in allegation No. 60, that an injurious environment may exist where a child is
       subject to “substantial risk of harm due to the effects of being subjected to participation in or
       the witnessing of the use of physical force or restraint of another.” 89 Ill. Adm. Code
       300.Appendix B, amended at 38 Ill. Reg. 13214 (eff. June 11, 2014).
¶ 23        The plaintiff contends, however, that even if allegation No. 60 is not void, the ALJ’s
       finding that he abused L.D. in the presence of their children was against the manifest weight of
       the evidence. More specifically, he argues that Lane lacked credibility because her reliance on
       her notes while testifying revealed that she did not independently recall her investigation. The
       plaintiff observes that Lane did not produce photographs that she claimed to have taken of the

                                                    -6-
       writing on the walls of the house and argues that she exhibited bias against him by failing to
       adequately investigate his allegations against L.D. Additionally, he submits that Lane’s
       account of her telephone interview with I.D. is “inherently suspect” due to I.D.’s testimony and
       Lane’s failure to recognize that L.D. coached her answers during the interview. As Lane’s
       telephone interview with Mo. D. occurred minutes later, the plaintiff maintains that L.D. also
       coached Mo. D. and, therefore, her statements from that interview are similarly unreliable.
¶ 24       In raising these arguments, the plaintiff essentially asks us to substitute our judgment for
       that of the trier of fact by reweighing the evidence and drawing our own conclusion as to the
       credibility of the witnesses. That is not the function of this court, however, as it is the province
       of the administrative agency to determine the credibility of witnesses and resolve conflicts in
       the evidence. See Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d 497, 540
       (2006). The findings and conclusions of an administrative agency on questions of fact are held
       to be prima facie true and correct and will not be disturbed on review unless they are against
       the manifest weight of the evidence, i.e., the opposite conclusion is clearly evident. Beggs v.
       Board of Education of Murphysboro Community Unit School District No. 186, 2016 IL
120236, ¶ 50; 735 ILCS 5/3-110 (West 2014).
¶ 25       The record before us contains ample evidence supporting the ALJ’s finding that the
       plaintiff abused L.D. in the presence of their children. L.D. testified that, when she was in bed
       next to the children, the plaintiff hit her in the side, grabbed her throat, and punched a hole in
       the closet door. Lane testified that Mo. D. saw the plaintiff verbally abuse L.D., grab her neck,
       pull her hair, and throw her into a wall when he was drunk. Although, as the plaintiff notes,
       Ma. D. did not identify L.D. by name when she told Lane that the plaintiff hit a female, Ma. D.
       also stated that the plaintiff started fights with L.D. and, like Mo. D., knew that he wrote on the
       walls. Moreover, Lane testified that I.D. stated that Mo. D., V.D., and Ma. D. each “witnessed
       their dad fight their mom.” Although I.D.’s testimony at the hearing contradicted her
       statements to Lane, the ALJ determined that her testimony lacked credibility due to her evasive
       demeanor and the fact that her earlier statements were corroborated by the children. The ALJ
       made her findings of fact after receiving all the evidence and observing the witnesses, and it is
       well-established that “ ‘[c]onflicts in witness testimony do not constitute a sufficient reason to
       reverse an administrative agency’s decision, since the agency’s responsibility is to resolve the
       conflicting evidence.’ ” Orsa v. Police Board, 2016 IL App (1st) 121709, ¶ 47 (quoting
       Collura v. Board of Police Commissioners, 135 Ill. App. 3d 827, 839 (1985)). In this case, the
       ALJ performed just this task and the record demonstrates that her findings were not against the
       manifest weight of the evidence.
¶ 26       Notwithstanding, the plaintiff asks this court to take judicial notice of a March 2015 order
       from the circuit court of Cook County that granted him “physical custody” of the children,
       which, he argues, establishes that the ALJ’s findings were against the manifest weight of the
       evidence. Section 3-110 of the Administrative Review Law (735 ILCS 5/3-110 (West 2014)),
       however, provides that “[n]o new or additional evidence in support of or in opposition to any
       finding, order, determination or decision of the administrative agency shall be heard by the
       [reviewing] court.” As the record does not establish that this evidence was before the ALJ, the
       plaintiff’s reliance on it is unavailing and does not negate other evidence establishing that he
       abused L.D. in the presence of their children.
¶ 27       The plaintiff lastly contends that the ALJ incorrectly determined that his conduct
       constituted neglect. This argument involves an examination of the legal effect of a given set of

                                                    -7-
       facts and, therefore, presents a mixed question of fact and law. City of Belvidere v. Illinois
       State Labor Relations Board, 181 Ill. 2d 191, 205 (1998). Mixed questions of fact and law are
       reviewed under a “ ‘clearly erroneous’ ” standard, and an agency’s decision will be deemed
       clearly erroneous “only where the reviewing court, on the entire record, is ‘left with the
       definite and firm conviction that a mistake has been committed.’ ” AFM Messenger Service,
       Inc. v. Department of Employment Security, 198 Ill. 2d 380, 395 (2001) (quoting United States
       v. United States Gypsum Co., 333 U.S. 364, 395 (1948)). This standard of review “is
       significantly deferential to an agency’s experience in construing and applying the statutes that
       it administers.” Elementary School District 159 v. Schiller, 221 Ill. 2d 130, 143 (2006).
¶ 28        As discussed supra, section 3 of the Reporting Act provides, in relevant part, that a child is
       neglected when “(i) the child’s environment creates a likelihood of harm to the child’s health,
       physical well-being, or welfare and (ii) the likely harm to the child is the result of a blatant
       disregard of parent or caretaker responsibilities.” 325 ILCS 5/3 (West 2014). Pursuant to
       allegation No. 60 from DCFS’s rules and regulations (89 Ill. Adm. Code 300.Appendix B,
       amended at 38 Ill. Reg. 13214 (eff. June 11, 2014)), an injurious environment exists when,
       inter alia, the child’s environment puts him or her “at substantial risk of harm due to the effects
       of being subjected to participation in or the witnessing of the use of physical force or restraint
       of another.” In determining whether a report is justified, the regulations require, in relevant
       part, consideration of the child’s age, the frequency and severity of the occurrence, the stresses
       or crises in the home, and “[t]he precautionary measures exercised by a parent or caregiver to
       protect the child from harm.” Id. The regulations provide that “[o]ne factor alone may present
       sufficient danger to justify taking the report.” Id.
¶ 29        The plaintiff argues that the ALJ’s determination of neglect was clearly erroneous because
       the record contains no evidence that “circumstances in the house” were likely to harm the
       children or that he put them at risk by disregarding his parental responsibilities. We disagree.
       The ALJ found that the plaintiff struck L.D. while Mo. D. or Ma. D. was beside her and that the
       children were aware that he wrote crude messages to L.D. throughout the house. L.D. testified
       that Mo. D. knew that the plaintiff smeared cat feces on her bed and bedroom floor, and told
       Lane that V.D. imitated the plaintiff’s conduct by throwing her possessions on the floor,
       pouring water on her clothing, and drawing on her bedroom ceiling. Due to the frequency,
       severity, and pervasiveness of the plaintiff’s abuse of L.D. and the children’s young age when
       they were exposed to that abuse, the ALJ could reasonably find that their home environment
       would likely harm their well-being. Moreover, although the plaintiff testified that he erased
       some of the messages that he wrote throughout the house and denied abusing L.D. in the
       children’s presence, the ALJ rejected his testimony and could reasonably find that his repeated
       failure to insulate the children from the injurious environment constituted a blatant disregard of
       his parental responsibilities. Thus, giving due deference to DCFS’s experience and expertise,
       we cannot say, in light of the entire record, that the agency clearly erred in determining that the
       children were neglected for purposes of section 3 of the Reporting Act (325 ILCS 5/3 (West
       2014)).
¶ 30        For all the foregoing reasons, we affirm the order of the circuit court which confirmed the
       decision of DCFS to deny the plaintiff’s request to expunge the indicated finding of neglect
       entered against him.

¶ 31      Affirmed.

                                                    -8-